DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 2/22/2021 in which Applicant lists claims 6, 11, 13-14 and 19-20 as being original, and claims 1-5, 7-10, 12 and 15-18 as being currently amended. It is interpreted by the examiner that claims 1-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The replacement drawings and amendments to the specification were received on 2/22/2021.  These drawings/amendments are accepted. The objections to the drawings cited in the office action mailed 11/20/2020 are hereby withdrawn.
Specification
The amendments to the specification dated 2/22/2021 are accepted. The objections to the specification cited in the office action mailed 11/20/2020 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 2/22/2021 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 11/20/2020 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 9-11 of the remarks, filed 2/22/2021, with respect to the rejections in view of Scherling (US 6,850,279 B1), Matsui et al. (US 2007/0052833 A1) and Konno (US 2007/0024739 A1) have been fully considered and are persuasive. Specifically, the Examiner finds persuasive Applicant’s arguments that the art of record does not disclose a first optical structure which refracts and reflects a first beam to output a second beam with a width smaller than a width of the first beam, a second optical structure which refracts and reflects the second beam to output a third beam, wherein a width of the first beam and a width of the third beam are the same, and wherein a height of the first optical structure and a height of the second optical structure are the same. Additionally, Applicant’s argument with regard to amended claim 1 that the first beam is input from a first direction and the third beam is output to the first direction is also persuasive with respect to claim 1. The rejections of the claims are hereby withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/25/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872